NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



JOSEPH BING,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-4952
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Hunter W. Carroll, Judge.

Joseph Bing, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.


BADALAMENTI, Judge.

              Joseph Bing appeals the summary denial of his motion for postconviction

DNA testing filed under Florida Rule of Criminal Procedure 3.853. Although the

postconviction court erred by denying Bing's motion based on his failure to satisfy rule

3.853(b)(4), we nevertheless affirm because Bing's motion failed to satisfy rule

3.853(b)(2)'s requirements. We therefore affirm without prejudice to Bing for any right

he may have to file a facially sufficient rule 3.853 motion.
              While Bing's allegations were inartfully presented, we conclude that they

were facially sufficient to satisfy the requirements set forth in rule 3.853(b)(4). Rule

3.853(b)(4) states that a motion for DNA testing must include "a statement that

identification of the movant is a genuinely disputed issue in the case and why it is an

issue or an explanation of how the DNA evidence would either exonerate the defendant

or mitigate the sentence that the movant received." Fla. R. Crim. P. 3.853(b)(4)

(emphasis added); see also Gonzalez v. State, 41 So. 3d 1050, 1051 (Fla. 2d DCA

2010) ("[Rule 3.853(b)(4)] is written in the alternative: the movant must allege that

identification is a genuinely disputed issue or he must explain how the DNA evidence

would exonerate him."). Bing's allegations were facially sufficient to satisfy rule

3.853(b)(4) because Bing averred that he was linked to the crime only by the victim's

identification of him as the perpetrator. See Zollman v. State, 820 So. 2d 1059, 1062

(Fla. 2d DCA 2002) ("[I]dentity is a 'genuinely disputed' issue when the only significant

evidence connecting the defendant to the crime is the victim's identification of the

defendant."). Alternatively, Bing's allegations were facially sufficient to satisfy rule

3.853(b)(4) because Bing asserted that DNA testing would demonstrate that another

particular person was the actual perpetrator, thus exonerating him.

              Although we hold that Bing's motion was facially sufficient under rule

3.853(b)(4), Bing failed to include any allegations that would satisfy rule 3.853(b)(2)'s

requirement that he provide

              a statement that the evidence was not previously tested for
              DNA, or a statement that the results of previous DNA testing
              were inconclusive and that subsequent scientific
              developments in DNA testing techniques likely would



                                             -2-
              produce a definitive result establishing that the movant is not
              the person who committed the crime.

Fla. R. Crim. P. 3.853(b)(2).

              Accordingly, we affirm without prejudice to any right Bing may have to file

a facially sufficient rule 3.853 motion. Any such motion should not be considered

successive. See Harvey v. State, 925 So. 2d 1111, 1111 (Fla. 2d DCA 2006); Lemay v.

State, 921 So. 2d 853, 854 (Fla. 2d DCA 2006).

              Affirmed.



NORTHCUTT and SILBERMAN, JJ., Concur.




                                           -3-